Exhibit 23.1 BERMAN & COMPANY. P. A. Certified Public Accountants and Consultants Consent of Independent Registered Public Accounting Firm We consent to the use of our report dated September 15, 2008 on the financial statements of Alternative Energy Partners, Inc. for the year ended July 31, 2008 and for the period from April 28, (inception) to July 31, 2008, included herein on the registration statement of Alternative Energy Partners, Inc. on Form S-1, and to the reference to our firm under the heading "Experts" in the prospectus. Berman & Company,
